TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00341-CR



                                   Joseph Manson, Appellant

                                                v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-06-904022, HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Joseph Manson seeks to appeal from judgments of conviction for burglary of a

habitation. The trial court has certified, and the record confirms, that Manson waived his right of

appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                             __________________________________________

                                             G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: July 11, 2006

Do Not Publish